               Case 3:20-mj-71726-MAG Document 12 Filed 12/23/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ALEXANDRA SHEPARD (CABN 205143)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6767
 7        FAX: (415) 436-7234
          alexandra.shepard@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                      SAN FRANCISCO DIVISION
12

13 UNITED STATES OF AMERICA,                           )   CASE NO. 3: 20-MJ-71726 MAG
                                                       )
14           Plaintiff,                                )   STIPULATION AND [PROPOSED] ORDER
                                                       )   EXCLUDING RULE 5 AND SPEEDY TRIAL
15      v.                                             )   TIME FROM DECEMBER 14, 2020 TO
                                                       )   FEBRUARY 1, 2021
16 GAGE PASCOE,                                        )
                                                       )
17           Defendant.                                )
                                                       )
18                                                     )
                                                       )
19

20           The parties, through their counsel of record, stipulate as follows:
21           On December 14 and 22, 2020, the Court held a detention hearing for Gage Pascoe, who stands
22
     charged by Complaint with distribution of narcotics resulting in death or great bodily injury, in violation
23
     of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C). On December 22, 2020, the Court set
24
     the next appearance in the case for February 1, 2021.
25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
              Case 3:20-mj-71726-MAG Document 12 Filed 12/23/20 Page 2 of 3




 1          The parties are currently discussing a resolution to this case. The government has produced a

 2 significant amount of discovery in this case, and plans to produce more discovery in the near future.

 3
     Therefore, the parties hereby stipulate and agree:
 4
            1. The time between December 14, 2020 and February 1, 2021, should be excluded under the
 5
                Speedy Trial Act because failure to grant the requested continuance would deny defense
 6
                counsel the reasonable time necessary for effective preparation, taking into account the
 7
                exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv). The ends of justice served by
 8
                granting the requested continuance outweigh the best interests of the public and the
 9
                defendant in a speedy trial and in the prompt disposition of criminal cases. See id. §
10
                3161(h)(7)(A).
11
            2. Taking into account the public interest in the prompt disposition of criminal cases, there is
12
                good cause to extend the time limits under Federal Rule of Criminal Procedure 5.1(c).
13
                Accordingly, the time limits for conducting a preliminary hearing are tolled from December
14
                14, 2020, until February 1, 2021.
15
     IT IS SO STIPULATED.
16

17
     Dated: December 22, 2020                               /s/                ______
18                                                  Elisse Larouche
                                                    Attorney for Defendant Gage Pascoe
19

20 Dated: December 22, 2020                                /s/
                                                    Alexandra Shepard
21                                                  Assistant United States Attorney

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
              Case 3:20-mj-71726-MAG Document 12 Filed 12/23/20 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2          Based upon the representation of counsel and for good cause shown, the Court finds that failing

 3 to exclude the time between December 14, 2020 and February 1, 2021, would deny counsel the

 4
     reasonable time necessary for effective preparation, taking into account the exercise of due diligence. 18
 5
     U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the time
 6
     between December 14, 2020 and February 1, 2021 from computation under the Speedy Trial Act
 7
     outweigh the best interests of the public and the defendant in a speedy trial. The Court also finds good
 8

 9 cause for extending the time limits for a preliminary hearing under Federal Rule of Criminal Procedure

10 5.1 and for extending the 30-day time period for an indictment under the Speedy Trial Act (based on the

11 exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

12
            Therefore, IT IS HEREBY ORDERED that the time between December 14, 2020 and February 1
13
     1, 2021 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A) and
14
     (B)(iv) and Federal Rule of Criminal Procedure 5.1.
15

16
                   23 2020
17 DATED: December____,                           _____________________________________
                                                  HONORABLE LAUREL BEELER
18                                                United States Magistrate Judge
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                1
